         Case 1:18-cv-01580-RCL Document 29 Filed 09/09/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ALICIA KIRTON,

                Plaintiff,

        v.

 CHAD F. WOLF, Acting Secretary,                           Civ. A. No. 18-1580 (RCL)
 Department of Homeland Security, and

 FEDERAL EMERGENCY MANAGEMENT
 AGENCY,

                Defendants.


                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiff Alicia Kirton brings claims against her employer, the Federal Emergency

Management Agency (“FEMA”) under Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e, et seq. (“Title VII”). Plaintiff alleges that FEMA discriminated against her

on the basis of her race and color when it denied her request for full-time telework. Defendants

move for summary judgment because there is no genuine dispute as to any material fact and

Defendants are entitled to judgment as a matter of law. In support of this Motion, Defendants

respectfully refer the Court to the accompanying Memorandum of Points and Authorities,

Statements of Material Facts, Exhibits, and Proposed Order.
        Case 1:18-cv-01580-RCL Document 29 Filed 09/09/20 Page 2 of 2




Dated: September 9, 2020           Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. Bar 924092
                                   Chief, Civil Division

                             By:    /s/ Daniel P. Schaefer
                                   DANIEL P. SCHAEFER
                                   D.C. Bar 996871
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2531
                                   Daniel.Schaefer@usdoj.gov

                                   Counsel for Defendants




                                      2
